Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 05/04/2021.
Acknowledgment is made of applicant’s claim for priority of CN 202010457622.2 filed in China on 05/26/2020.
Claims 1-10 are pending. 
Claim Objections
Claims 5 and 7 are objected to because of the following reasons.
In Claims 5, 7 – the limitation “wherein the first portion is provided corresponding to the first contact hole, the second portion is provided corresponding to the first contact hole…”: is conflicting to the specification in [0033] “The first contact region 141 is provided corresponding to the first contact hole 131 of the first insulating layer 130. The second contact region 142 is provided corresponding to the second contact hole 151 of the second insulating layer 150.” 
Inconsistency with the specification disclosure may make an otherwise definite claim take on an unreasonable degree of uncertainty. Appropriate correction is required.
Claims 5 and 7 are examined as best understood, according to the specification [0033].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-10 are is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahara et al. US 2004/0141097.
Claim 1: Takahara et al. disclose a display device, comprising: 
(Fig. 4) a substrate 10; 
a transistor 30 (TFT)[0037] disposed on the substrate 10 and comprising a drain 71 (drain electrode/drain region) [0040]; 
a first insulating layer 42 (3rd insulating layer) [0043] disposed on the transistor 30 and comprising a first contact hole 85; 
a transfer pad 402 (second relay layer) [0178] disposed on the first insulating layer 42 [0181] and contacting the drain 1e (heavily doped drain region) [0156] through the first contact hole 85 (contact hole 85/first relay layer 71) [0178]; 
a second insulating layer 43 (third interlayer insulating film) [0183] disposed on the transfer pad 402 (second relay layer) and comprising a second contact hole 89 (contact via structure) [0183]; and 
a pixel electrode 9a disposed on the second insulating layer 43 (third interlayer insulating film) and contacting the transfer pad 402 (second relay layer) through the second contact hole 89 (contact hole 89 which electrically connects the pixel electrode 9a with the second relay layer 402 is opened on the third interlayer insulating film 43) [0183]; 
(Figs. 2, 4) wherein in a top view of the display device, the transfer pad 402 (second relay layer) comprises a first contact region 85 and a second contact region 89, 
(Fig. 4) wherein the transfer pad 402 (second relay layer) is filled into a bottom of the first contact hole 85 to form the first contact region 402/85, and a bottom of the second contact hole 89 exposes a part of the transfer pad 402 to form the second contact region 402/89 (larger contact region 402/89, above first contact region 402/85), 
(Fig. 4) the first contact region 402/85 has a first contact area (in the first contact hole 85), the second contact region 402/89 has a second contact area (contact area of 402/89), and the second contact area 402/89 (area of horizontal portion 402 facing contact hole 89) is larger than the first contact area 402/85 (portion 402 in the first contact hole 85).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 2-10: Takahara et al. disclose
Claim 2: (Fig. 2) in the top view of the display device, the first contact hole 85 does not overlap the second contact hole 89 [0155].
Claim 3: (Figs. 2, 4) in the top view of the display device, an area of the transfer pad 420 (transfer pad 402 covering both holes 85/88) is larger than an area of the drain 1e/1a (narrower channel width)
Claim 4: (Figs. 2, 4) the transfer pad 402 comprises a metal material (second relay layers 402 have a function of relaying electrical connection between the pixel electrodes 9a and the first relay layers 71) [0178] [0180].
Claim 5 (Fig. 4): in the top view of the display device, the transfer pad 402 (second relay layer) further comprises a first portion (horizontal portion 402/85) and a second portion (horizontal portion 402/89), wherein the first portion (horizontal portion 402/85) is provided corresponding to the first contact hole 85, and the second portion (horizontal portion 402/85/89) is provided corresponding to (facing) the second contact hole 89, and a width of the first portion (horizontal portion 402/85) is smaller than a width of the second portion (horizontal portion 402/89) – see claim objection above.
Claim 6 (Fig. 4) the transfer pad 402/400 comprises a transparent conductive material (transparent conductive materials such as ITO, IZO, etc.) [0216].
Claim 7: (Fig. 4) in the top view of the display device, the transfer pad 402 further comprises a first portion 402/85 (horizontal portion 402 inside first contact hole 85) and a second portion 402/89 (horizontal portion 402 facing second contact hole 89), wherein the first portion 402/85 is provided corresponding to the first contact hole 85, the second portion 402/89 is provided corresponding to the second contact hole 89, and (Fig. 2) a width (same width of transfer pad 402 covering both holes 85/88) of the first portion 402/85 is equal to a width of the second portion 402/89;
Claim 8: (Fig. 4) a width of the transfer pad 402 (wide horizontal portion 402 above insulating layer 43) is larger than a width of the second contact hole 89.
Claim 9: (Fig. 2) a cross-sectional view of the display device, in the second contact hole 89, a width of the transfer pad 402 is smaller than a width of the pixel electrode 9e.
Claim 10: (Fig. 4) wherein in a cross-sectional view of the display device, in the second contact hole, a width of the transfer pad 402 (width of wider horizontal portion 402 above insulating layer 43) is larger than a width of the pixel electrode 9a (width of narrow horizontal portion 9a opposing the wider transfer pad 402).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871